DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1, 7-10, 12-13) are rejected under 35 U.S.C. 103 as being unpatentable over Ciller Ruiz et al. (hereinafter Ruiz) (US Publication 2020/0234080 A1)
Re claim 1, Ruiz discloses a method for generating a digital image pair for training a neural network to correct noisy image components of noisy images, comprising: determining an extent of object movements within an overlapping region of a stored first digital image and a stored second digital image of an environment of a mobile platform (See figs. 1, 4; ¶s 65-66, 126 where it teaches the images of a subset of images corresponding to the same object may be registered to each other.  This step may be a motion compensation step.  Successive images of the same object may be taken from a slightly different position, or the object may have moved in between successive images.  The registration step matches  the images to each other to compensate for any such motion; if the motion compensation fails, for example, the 
But the reference of Ruiz fails to explicitly teach and generating the digital image pair from the stored first digital image and the stored second digital image when (i) the respective acquired solid angles of the environment of the store first digital image and the stored second digital image do not differ from one another by more than a defined difference, and (ii) the extent of the object movements within the overlapping region of the stored first digital image and the stored second digital image is less than a defined value.
However, the reference of Ruiz doe suggest and generating the digital image pair from the stored first digital image and the stored second digital image when (i) the respective acquired solid angles of the environment of the store first digital image and the stored second digital image do not differ from one another by more than a defined difference, and (ii) the extent of the object movements within the overlapping region of the stored first digital image and the stored second digital image is less than a defined value. (See figs. 1, 4; ¶s 65-72 where it teaches the images of a subset of images corresponding to the same object may be registered to each other.  This step may be a motion compensation step.  Successive images of the same object may be taken from a slightly different position, or the object may have moved in between successive images.  The registration step matches the images to each other to compensate for any such motion; if the motion compensation fails, for example, the images may be discarded; 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Ruiz, in the manner as claimed, for the benefit of reducing noise in images. (See ¶ 72)

Re claim 7, Ruiz discloses acquiring the stored first digital image and the stored second digital image based on image-generating systems of a plurality of at least partially automated mobile platforms. (See ¶s 59-61)

Re claim 8, Ruiz discloses a method for training a neural network to correct noisy image components of noisy images, comprising: generating a digital image pair by determining an extent of object movements within an overlapping region of a stored first digital image and a stored second digital image of an environment of a mobile platform, determining a respective acquired solid angle of the environment of the mobile platform of the stored first digital image and the stored second digital image. (See figs. 1, 4; ¶s 65-66, 126 where it teaches the images of a subset of images corresponding to the same object may be registered to each other.  This step may be a motion compensation step.  Successive images of the same object may be taken from a slightly different position, or the object may have moved in between successive images.  The registration step matches  the images to each other to compensate for any such motion; if the motion compensation fails, for example, the images may be discarded; the memory 400 may be used to store image data.)

However, the reference of Ruiz doe suggest and generating the digital image pair from the stored first digital image and the stored second digital image when (i) the respective acquired solid angles of the environment of the stored first digital image and the stored second digital image do not differ from one another by more than a defined difference, and (ii) the extent of the object movements within the overlapping region of the stored first digital image and the stored second digital image is less than a defined value; and training the neural network to generate the stored second digital image of the digital image pair using the stored first digital image of the digital image pair as an input variable. (See figs. 1, 4; ¶s 65-72 where it teaches the images of a subset of images corresponding to the same object may be registered to each other.  This step may be a motion compensation step.  Successive images of the same object may be taken from a slightly different position, or the object may have moved in between successive images.  The registration step matches the images to each other to compensate for any such motion; if the motion compensation fails, for example, the images may be discarded; pairs of the noisy images and the de-noised images are prepared.  Each pair contains a training image and a target image.  The training image and the target image of a pair are based on the same subject of images that depict an object; these pairs are denoted hereinafter as “training pairs”; the neural network is trained using the training pairs; when the training process is completed, the neural network may be applied to reduce noise in images.)


Re claim 9, Ruiz discloses using the trained neural network for correcting noisy image components of noisy images by transferring a noisy image as an input variable to the trained neural network, and correcting the noisy image components in the image generated by the neural network. (See fig. 1; ¶s 59, 70-72)

Re claim 10, Ruiz discloses representing the environment of the mobile platform based on images which have been acquired by image-generating systems from the environment of the mobile platform and the corrected noisy image components, wherein the mobile platform is at least partially automated. (See fig. 1; ¶s 59-61, 70-72)

Re claim 12, Ruiz discloses wherein a computer program product comprises commands which, upon the execution of the computer program product by a computer, causes the computer to execute the method. (See fig. 4; ¶s 125-135)

Re claim 13, Ruiz discloses wherein the computer program product is stored on a machine-readable storage medium. (See fig. 4; ¶s 125-135)

Claims (2-6, 11) are rejected under 35 U.S.C. 103 as being unpatentable over Ciller Ruiz et al (hereinafter Ruiz) (US Publication 2020/0234080 A1), as applied to claims (1, 8) above, and further in view of Taralova. (US Patent 10,832,093 B1)

However, Taralova does. (See col. 3, lines 6-65; col. 13, line 18 – col. 15, line 38) Taralova discloses and fairly suggests determining the extent of the object movements within the overlapping region of the stored first digital image and the stored second digital image using data of an inertial navigation system of the mobile platform.
Therefore, taking the combined teachings of Ruiz & Taralova as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Ruiz, in the manner as claimed and as taught by Taralova, for the benefit of enhancing training, testing, and/or validating systems onboard an autonomous vehicle. (See col. 2, lines 5-11)

Re claim 3, the reference of Ruiz fails to teach determining the respective acquired solid angle of the environment of the mobile platform of the stored first digital image and the stored second digital image using data of an inertial navigation system of the mobile platform.
However, Taralova does. (See col. 3, lines 6-65; col. 13, line 18 – col. 15, line 38) Taralova discloses and fairly suggests determining the respective acquired solid angle of the environment of the mobile platform of the stored first digital image and the stored second digital image using data of an inertial navigation system of the mobile platform.
Therefore, taking the combined teachings of Ruiz & Taralova as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Ruiz, in the manner as claimed and as taught by Taralova, for the benefit of enhancing training, testing, and/or validating systems onboard an autonomous vehicle. (See col. 2, lines 5-11)


However, Taralova does. (See col. 3, lines 6-65; col. 13, line 18 – col. 15, line 38) Taralova discloses and fairly suggests ascertaining the extent of the object movement based on a signal of a radar sensor or an image analysis of an optical system or a tracking system.
Therefore, taking the combined teachings of Ruiz & Taralova as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Ruiz, in the manner as claimed and as taught by Taralova, for the benefit of enhancing training, testing, and/or validating systems onboard an autonomous vehicle. (See col. 2, lines 5-11)

Re claim 5, the reference of Ruiz fails to teach determining a difference of the respective acquired solid angle of the environment of the mobile platform of the stored first digital image and the stored second digital image using data of at least one inertial sensor of the mobile platform.
However, Taralova does. (See col. 3, lines 6-65; col. 13, line 18 – col. 15, line 38) Taralova discloses and fairly suggests determining a difference of the respective acquired solid angle of the environment of the mobile platform of the stored first digital image and the stored second digital image using data of at least one inertial sensor of the mobile platform.
Therefore, taking the combined teachings of Ruiz & Taralova as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Ruiz, in the manner as claimed and as taught by Taralova, for the benefit of enhancing training, testing, and/or validating systems onboard an autonomous vehicle. (See col. 2, lines 5-11)

Re claim 6, the reference of Ruiz fails to teach generating the stored first digital image and the stored second digital image by a transformation of signals of a LIDAR system.

Therefore, taking the combined teachings of Ruiz & Taralova as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Ruiz, in the manner as claimed and as taught by Taralova, for the benefit of enhancing training, testing, and/or validating systems onboard an autonomous vehicle. (See col. 2, lines 5-11)

Re claim 11, the reference of Ruiz fails to teach using the representation of the environment to activate an at least partially automated vehicle and/or to transmit a depiction of the representation to a vehicle occupant.
However, Taralova does. (See col. 3, lines 6-65; col. 13, line 18 – col. 15, line 38) Taralova discloses and fairly suggests using the representation of the environment to activate an at least partially automated vehicle and/or to transmit a depiction of the representation to a vehicle occupant.
Therefore, taking the combined teachings of Ruiz & Taralova as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Ruiz, in the manner as claimed and as taught by Taralova, for the benefit of enhancing training, testing, and/or validating systems onboard an autonomous vehicle. (See col. 2, lines 5-11)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        August 18, 2021